Citation Nr: 0934181	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 2003 to September 2003.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the San Diego Regional Office (RO) of 
the Department of Veterans Affairs (VA).  During the course 
of the appeal, the appellant's claims file has been 
transferred to the jurisdiction of the Seattle RO.  In 
September 2004 correspondence, the appellant requested a 
hearing before a Decision Review Officer.  In December 2006, 
the appellant failed to report for his scheduled hearing.  In 
July 2007, the Board remanded the claim for further 
development.   


FINDING OF FACT

Evidence of record does not support a finding that a pre-
existing respiratory disorder, including asthma was 
aggravated during service; and evidence of record does not 
show a current diagnosis of a respiratory disorder, including 
asthma.


CONCLUSION OF LAW

A respiratory disorder, including asthma was not incurred in, 
or aggravated by, ACDUTRA military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant and his representative were advised of VA's 
duties to notify and assist in the development of his claims 
prior to the initial adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  October 2003, March 2007, 
and July 2007 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
He has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2007 letter 
informed the appellant of disability rating and effective 
date criteria.

The appellant's service treatment records are in the file.  
On his February 2004 notice of disagreement and in an April 
2004 statement, the appellant indicated that Dr. D. T. took 
chest x-rays and that he had been receiving treatment under 
the MediCal program.  As previously indicated, March 2007 
correspondence informed the appellant to send treatment 
records pertinent to his claimed condition.  He was also 
advised to submit any medical reports that he had or to 
complete and return the authorization and consent forms so 
that VA may obtain the records.  The appellant failed to 
provide any additional information VA could use to obtain any 
outstanding records.  The Board notes that the duty to assist 
is not always a one-way street.  If the appellant wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Furthermore, in January 2007, the 
Social Security Administration (SSA) indicated that it had no 
medical files regarding the appellant.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background, Criteria, & Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Here, the appellant contends that his respiratory disorder, 
including asthma is directly related to service or an alleged 
viral infection manifested therein.  In the alternative, he 
indicated that his military service aggravated any pre-
existing respiratory disorder/asthma.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  Active military service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).

The Board must initially determine whether a seizure disorder 
pre-existed enlistment into active service.  When no pre-
existing disorder is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and the 
presumption of soundness arises.  38 U.S.C.A. § 1111 (West 
2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder; rather, the Veteran 
must bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b) (2008).

Here, a medical record from Group Health Cooperative dated in 
September 1998, prior to the appellant's service, revealed 
that he had bilateral end expiratory wheezes on physical 
examination.  

On his May 2003 Army Reserve enlistment medical examination, 
no pertinent abnormalities of the lungs or chest were 
reported.  On his May 2003 medical prescreen medical history 
report, the appellant indicated that he did not have asthma, 
wheezing, or use an inhaler.  On the subsequent report of 
medical history he indicated that he did not have asthma or 
any breathing problems related to exercise, weather, pollen, 
etc; shortness of breath, bronchitis, wheezing or problems 
with wheezing; been prescribed an inhaler; had a chronic 
cough or cough at night; sinusitis; hay fever; or chronic or 
frequent colds.  In-service medical records showed that in 
August 2003, approximately two weeks into his combat basic 
training, the appellant sought treatment for chest pain and a 
lump on his lung.  He reported that approximately two years 
ago an x-ray revealed a lump in his chest that was benign.  
The assessment was chest pain and anxiety attack.  A few days 
later, a history was reported of the appellant having chest 
pains with exertion for one month.  He had pain with 
marching, doing push-ups and running.  He also had complaints 
of shortness of breath and cough.  Pulmonary function testing 
revealed mild to moderate large airway obstruction with 
positive response to bronchodilator response with a mild to 
moderate restrictive component.  

In August 2003 the Entrance Physical Standards Board (EPSBD) 
reported that two weeks into basic combat training, the 
appellant presented with complaints of cough and shortness of 
breath.  He presented with signs/symptoms of asthma.  He had 
a positive methacholine challenge.  He had asthma and was 
using an inhaler at this time.  He was unable to train with 
this condition.  It was determined that the condition existed 
prior to service.  He was diagnosed with asthma.  It was 
recommended that the appellant meet a Medical Board for 
consideration of separation as he did not meet medical 
fitness standards for enlistment or induction.  A subsequent 
August 2003 record included an assessment of exertional chest 
pain and mixed obstructive/restrictive lung disease; existed 
prior to service.  Apparently, military physicians found that 
the appellant did not meet the minimum medical standards to 
enlist as a result of his preexisting respiratory disorder, 
asthma.  They recommended that he be discharged from service.  
The appellant's service records and DD form 214 showed that 
on September 5, 2003, the appellant received an 
uncharacterized discharge for failure to meet medical 
standards and was released from active duty training.  
Therefore, the Board finds such evidence to indicate that a 
respiratory disorder, including asthma existed prior to 
service.

In the present case, the appellant reportedly had no history 
of a respiratory disorder or asthma when he was initially 
examined for military service in May 2003.  Regardless, 
because he was a member of the Reserves and was performing 
full-time duty for training purposes between July to 
September 2003, his service was not active duty, but active 
duty for training, and the presumption of soundness therefore 
does not attach.  38 U.S.C.A. §§ 101(24), 1111 (West 2002); 
see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Nevertheless, his claim must still be considered based on 
possible aggravation of his claimed respiratory disorder.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).  Evidence of the Veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder has not been aggravated by service. 
Verdon v. Brown, 8 Vet. App. 529 (1996).

On review, the medical evidence of record does not show that 
the appellant's pre-existing respiratory disorder, including 
asthma increased in severity during active service.  On April 
2009 VA examination, the appellant reported that he had 
several episodes of shortness of breath while on ACDUTRA.  
His medical work-up indicated that he had asthma.  It was 
noted that he was smoking a pack of cigarettes a day at the 
time.  The examiner stated that the appellant apparently had 
multiple and lengthy work-ups for a respiratory condition.  
However, an April 2004 statement from the appellant noted 
that he had not been found to have asthma.  The appellant 
continued to smoke a pack a day.  He stated that never used 
inhalers or nebulizers and had never been in the hospital for 
asthma, pneumonia, bronchitis or coughing up blood.  He 
stated that he had been treated for tuberculosis for the past 
two years.  Physical examination revealed scattered rhonchi, 
but was otherwise unremarkable.  The examiner assessed the 
appellant with no evidence of either asthma or restrictive 
lung disease, with normal pulmonary function tests.  A chest 
x-ray revealed a calcified granuloma and presumed chronic 
peribronchial changes at the lung bases.  The examiner stated 
that it appeared at least as likely as not that the current 
normal pulmonary function test was related to the appellant's 
active military duty at the time of entry.  It was more 
likely that the current normal respiratory status existed 
prior to service, as the appellant denied any symptoms.  
There was no evidence of any progression or increase in 
severity of his disease during active duty, but rather that 
he was normal and continued to be normal.  Furthermore, the 
Board notes that there are no post service medical records 
that show complaints, treatments, or findings of a lung 
disorder, or asthma.  

The Board notes that the appellant indicated on his February 
2004 notice of disagreement that when he had problems 
breathing in service, he was contained with others who were 
obviously contagious (coughing and hacking) breathing and 
that a viral cause may have further contributed to his 
condition.  However, the only evidence of record that the 
appellant had a respiratory disorder, including asthma, that 
was caused or aggravated by his service, including an alleged 
virus therein, are his own contentions.  As a layperson, he 
is competent to describe his symptoms.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Examples of the kind of quasi-medical questions that a 
layperson is competent to address are found in Barr v 
Nicholson, 21 Vet. App. 303 (2007) (diagnosis of varicose 
veins) and in Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(diagnosis of flat feet).  An example of the kind of medical 
question that a layperson is not competent to address is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Whether the appellant has a respiratory disorder, including 
asthma that had its onset during active duty or was 
aggravated by active duty are complex medical questions 
clearly falling into the latter category.  As such, the 
appellant's statements in this regard are not competent 
evidence.

Thus, both the competent lay and medical evidence of record 
suggests that the appellant's underlying disability did not 
increase in severity during service.  Furthermore, recent 
medical evidence of record does not indicate a current 
diagnosis of a respiratory disorder, including asthma.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).

For these reasons, the Board concludes that there is a 
preponderance of the evidence against finding that his 
respiratory disorder, including asthma underwent an increase 
in disability during service.  As there is a preponderance of 
the evidence against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for a respiratory disorder, including 
asthma is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


